686 N.W.2d 487 (2004)
April L. TROUTEN, Plaintiff-Appellee,
v.
AUTOZONE, INC., d/b/a Autozone (Michigan), Inc., William Hall, and Dennis Wainscott, Defendants-Appellants.
Docket No. 124380, COA No. 232690.
Supreme Court of Michigan.
September 24, 2004.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.
By order of March 11, 2004, the application for leave to appeal was held in abeyance pending the decision in Corley v. Detroit Board of Education (Docket No. 119773). On order of the Court, the opinion having been issued on June 17, 2004, 470 Mich. 274, 681 N.W.2d 342 (2004), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for reconsideration in light of Corley v. Detroit Board of Education.
WEAVER, J., states as follows:
I would deny leave to appeal and allow this case to proceed to trial on the claim of quid pro quo sexual harassment in relation to the acts allegedly committed by the defendant's store manager, William Hall. I do not find that the facts herein are related to the facts in Corley v. Detroit Board of Education, 470 Mich. 274, 681 N.W.2d 342 (2004). In Corley, supra, we dealt with the question of quid pro quo sexual harassment where the parties had been involved in a prior consensual, romantic relationship. The complainant in this case has not alleged that any mutual romantic relationship ever existed.